Order entered April 2, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-18-00167-CV

          SARAH GREGORY AND NEW PRIME, INC., Appellants

                                        V.

                  JASWINDER CHOHAN, ET AL, Appellees

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-15-02925-E

                                    ORDER

      Before the Court is appellants’ April 1, 2020 unopposed motion for

extension of time to file supplemental briefing.          Appellants’ motion is

GRANTED, and their supplemental brief shall be filed by April 16, 2020.

Appellees’ supplemental brief, if any, shall be filed within 14 DAYS of appellants’

supplemental brief.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE